DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/22 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 05/18/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,544,722 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Control device in claims 1 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification has returned the following structure:
Heater control module 30.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Patsarikas on 05/17/2022.
The application has been amended as follows: 
In the claims:
1. (Currently Amended) A heating system for a fluid flow system, the heating system comprising:
	at least one electric heater disposed within the fluid flow system; and
	a control device including a microprocessor and configured to determine a temperature of 	the at least one electric heater based on a model and at least one fluid flow system input and at least one heater input, wherein:
	the at least one fluid flow system input includes a mass flow rate of a fluid flow within [[the]]a fluid flow pathway, a flow velocity of the fluid flow, a flow temperature upstream of the at least one electric heater, a flow temperature downstream of the at least one electric heater, and combinations thereof,
	the at least one heater input includes at least one physical characteristic of the heating system, the at least one physical characteristic includes a resistance wire diameter, a heater insulation thickness, a heater sheath thickness, a conductivity, a specific heat and density of the material of the heater, an emissivity of the heater and the fluid flow pathway, or combinations thereof, and
	the control device is configured to provide power to the at least one electric heater based on the temperature of the at least one electric heater.

2. (Original) The heating system according to Claim 1, wherein the at least one electric heater is one of a band heater, a bare wire resistive heating element, a cable heater, a cartridge heater, a layered heater, a strip heater, and a tubular heater.

3. (Original) The heating system according to Claim 1, wherein the temperature of the at least one electric heater is a sheath temperature.

4. (Currently Amended) The heating system according to Claim 1, wherein the control device is configured to determine the temperature of the at least one electric heater based on the model and[[the]] at least one further input including at least one of a set point, a mass flow rate, an inlet temperature, and radiation effects.

5. (Original) The heating system according to Claim 4, wherein the mass flow rate is determined based on at least one of a torque demand, a pedal position, a manifold absolute pressure (MAP), a boost timing, an engine timing, a fuel consumption, and an inlet air mass flow rate.

6. (Currently Amended) The heating system according to Claim 1, wherein the at least one physical characteristic further includes heat transfer coefficients.

7. (Original) An engine system comprising the heating system according to claim 1.

8. (Original) The engine system according to Claim 7, wherein the control device is configured to receive engine inputs that include engine parameters, fluid flow parameters, electrical power output, heater parameters, or a combination thereof, and the control device is configured to generate an output that includes a power consumption, a fluid flow temperature, a heater temperature, a diagnostic, a fluid flow mass flow rate, or combination thereof.

9. (Original) The engine system according to Claim 7, wherein the heating system is configured to diagnose degrading engine system components.

10. (Original) The engine system according to Claim 7, wherein the heating system is in communication with an engine control unit and configured to trigger a diagnostic trouble code when a determined parameter is mismatched with a preset parameter.

11. (Original) The heating system according to Claim 1, wherein the at least one electric heater includes a resistive heating element.

12. (Canceled)

13. (Currently Amended) The heating system according to Claim 1, wherein the temperature of the at least one electric heater is a sheath temperature, and wherein the control device is configured to determine the sheath temperature based on the following equation

    PNG
    media_image1.png
    193
    899
    media_image1.png
    Greyscale

	where:
	Ac is a heater cross-sectional area,
	As is a sheath area,
	C is a first constant based on Reynolds number,
	C2 is an offset based on the number of heater elements in the at least one electric heater,
	D is a heater element diameter,
	K is a thermal conductivity of air,
	kW is a total heater power,
	Mfuel is a mass flow rate of fuel, 
	Min is an inlet mass air flow rate,
	m is a second constant based on Reynolds number,
	Pr is a Prandtl number of air taken at gas temperature,
	Prs is a Prandtl number of air taken at sheath temperature;
	ST is a transverse distance between heater elements,
	Tout is a heater outlet temperature, and
	µ is a viscosity of air.

14. (Currently Amended) The heating system according to Claim 1, wherein the temperature of the at least one electric heater is a sheath temperature, and wherein the control device is configured to determine the sheath temperature based on the following equation

    PNG
    media_image2.png
    196
    982
    media_image2.png
    Greyscale

	where,
	Ac is a heater cross-sectional area,
	As is a sheath area,
	C is a constant based on Reynolds number,
	C2 is an offset based on the number of heater elements in the at least one electric heater,
	Cp is a specific heat of air at constant pressure,
	D is a heater element diameter,
	K is a thermal conductivity of air,
	Mfuel is a mass flow rate of fuel,
	Min is an inlet mass air flow (MAF) rate,
	m is a constant based on Reynolds number,
	            
                
                    
                        m
                    
                    ˙
                
            
         is a mass flow rate,
	Pr is a Prandtl number of air taken at gas temperature,
	Prs is a Prandtl number of air taken at sheath temperature,
	ST is a transverse distance between heater elements,
	Tin is a heater inlet temperature,
	Tout is a heater outlet temperature, and
	µ is a viscosity of air.

15. (Currently Amended) A heating system for a fluid flow system, the heating system comprising:
at least one electric heater disposed within a fluid flow pathway; and
a control device including a microprocessor and configured to receive at least one fluid flow system input and at least one heater input, the at least one fluid flow system input including a mass flow rate of the fluid flow system, a fluid inlet temperature, an outlet temperature, or combination thereof, the at least one heater input includes at least one physical characteristic of the heating system, wherein the at least one physical characteristic includes a resistance wire diameter, a heater insulation thickness, a heater sheath thickness, conductivity, a specific heat and density of the material of the heater, an emissivity of the heater and the fluid flow pathway, or
combinations thereof;
wherein the control device is configured to determine a temperature of the at least one electric heater based on a model, the at least one fluid flow system input, and the at least one heater input, wherein the control device is configured to provide power to the at least one electric heater based on the temperature of the at least one electric heater.

16. (Currently Amended) The heating system according to Claim 15, wherein the temperature of the at least one  electric heater is a sheath temperature, and wherein the control device is configured to determine the sheath temperature based on the following equation:

    PNG
    media_image3.png
    192
    877
    media_image3.png
    Greyscale

where:
Ac is a heater cross-sectional area,
As is sheath area,
C is a first constant based on Reynolds number,
C2 is an offset based on the number of heater elements in the at least one electric heater,
D is a heater element diameter,
K is a thermal conductivity of air,
kW is a total heater power,
Mfuel is a mass flow rate of fuel,
Min is an inlet mass air flow rate,
m is a second constant based on Reynolds number,
Pr is a Prandtl number of air taken at gas temperature,
Prs is a Prandtl number of air taken at sheath temperature;
ST is a transverse distance between heater elements,
Tout is a heater outlet temperature, and
µ is a viscosity of air.

17. (Currently Amended) The heating system according to Claim 15, wherein the temperature of the at least one electric heater is a sheath temperature, and wherein the control device is configured to determine the sheath temperature based on the following equation

    PNG
    media_image4.png
    187
    981
    media_image4.png
    Greyscale

where,
Ac is a heater cross-sectional area,
As is a sheath area,
C is a constant based on Reynolds number,
C2 is an offset based on the number of heater elements in the at least one electric heater,
Cp is a specific heat of air at constant pressure,
D is a heater element diameter,
K is a thermal conductivity of air,
Mfuel is a mass flow rate of fuel,
Min is a inlet mass air flow (MAF) rate,
m is a constant based on Reynolds number,
            
                
                    
                        m
                    
                    ˙
                
            
         is a mass flow rate,
Pr is a Prandtl number of air taken at gas temperature,
Prs is a Prandtl number of air taken at sheath temperature,
ST is a transverse distance between heater elements,
Tin is a heater inlet temperature,
Tout is a heater outlet temperature, and
µ is a viscosity of air.

18. (Currently Amended) The heating system according to Claim 15, wherein the temperature of the at least one electric heater is an outlet temperature, and wherein the control device is configured to determine the outlet temperature based on the following equation

    PNG
    media_image5.png
    135
    582
    media_image5.png
    Greyscale

where:
AS is a sheath surface area;
Cp is a specific heat of air at constant pressure;
h is a convective heat transfer coefficient;
            
                
                    
                        m
                    
                    ˙
                
            
         is a mass flow rate;
Tout,1 is an outlet temperature after a first component;
Tin,1 is an inlet temperature of [[at]] the first component; and
TS is a sheath temperature.

19. (Original) The heating system according to Claim 15, wherein the at least one electric heater is one of a band heater, a bare wire resistive heating element, a cable heater, a cartridge heater, a layered heater, a strip heater, and a tubular heater.

20. (Currently Amended) The heating system according to Claim 15, wherein the control device is configured to determine the temperature of the at least one electric heater based on the model and [[the]] at least one further input including at least one of a set point and radiation effects.

21. (Original) The control system according to Claim 15, wherein the mass flow rate of the fluid flow system is determined based on at least one of a torque demand, a pedal position, a manifold absolute pressure (MAP), a boost timing, an engine timing, a fuel consumption, and an inlet air mass flow rate.

22. (Currently Amended) The heating system according to Claim 15, wherein the at least one physical characteristic further includes heat transfer coefficients.

23. (Original) An engine system comprising the heating system according to claim 15.

24. (Original) The engine system according to Claim 23, wherein the control device is configured to receive engine inputs that include engine parameters, fluid flow parameters, electrical power output, heater parameters, or a combination thereof, and the control device is configured to generate an output that includes a power consumption, a fluid flow temperature, a heater temperature, a diagnostic, or
combination thereof.

25. (Original) The engine system according to Claim 23, wherein the heating system is configured to diagnose degrading engine system components.

26. (Original) The engine system according to Claim 23, wherein the heating system is in communication with an engine control unit and configured to trigger a diagnostic trouble code when a determined parameter is mismatched with a preset parameter.

27. (Original) The heating system according to Claim 15, wherein the at least one electric heater includes a resistive heating element.

28. (Previously Presented) The heating system according to Claim 15, wherein the at least one heater input includes a power input to the at least one electric heater.

Allowable Subject Matter
Claims 1-11 and 13-28 are allowed.
The following is an Examiner’s statement of reasons for allowance:
YASUI (US 7,047,728) is considered to be the closest prior art of record.
Regarding claim 1, YASUI discloses a heating system (second embodiment, Fig. 13 and corresponding disclosure) for a fluid flow system (Fig. 1), the heating system comprising:
at least one electric heater (13, Fig. 2) disposed within the fluid flow system (Fig. 1); and
a control device (16) including a microprocessor (col. 18 line 66) and configured to determine a temperature of the at least one electric heater (Tht, col. 27 line 59) based on a model (system of equations in cols. 20-28) and at least one fluid flow system input (Tgd, col. 25 lines 48-49, Fig. 2, eq. 10-1; TO2 is input to 10-2), and at least one heater input (Tht(k)-T’A(k) is radiation term in 10-2, col. 28 lines 56-64), wherein:
the at least one fluid flow system input includes a mass flow rate of a fluid flow within the fluid flow pathway, a flow velocity of the fluid flow, a flow temperature upstream of the at least one electric heater (Tgd is flow temperature in passageway 3d upstream of heater in sensor 8, col. 25 lines 48-49 and Fig. 2), a flow temperature downstream of the at least one electric heater, and combinations thereof, and
the control device is configured to provide power to the at least one electric heater based on the temperature of the at least one electric heater (col. 47 lines 58-60).
A review of the specification has not returned a special definition for the claim term “emissivity.” Therefore, the common definition has been used. OED defines ‘emissivity’ as “emissivity of a surface is the ratio of its emissive power to that of a black body for a given wavelength and at the same temperature” which is noted to be consistent with Applicant’s use of the term in the specification at pg. 22 line 5. This interpretation of the limitation is further supported by the recitation in the claim that the emissivity is a physical characteristic.
The prior art fails to teach or render obvious the claim limitation “the at least one heater input includes at least one physical characteristic of the heating system, the at least one physical characteristic includes a resistance wire diameter, a heater insulation thickness, a heater sheath thickness, a conductivity, a specific heat and density of the material of the heater, an emissivity of the heater and the fluid flow pathway, or combinations thereof” in the manner defined in instant amended claim 1.
Regarding claim 15, YASUI discloses a heating system (second embodiment, Fig. 13 and corresponding disclosure) for a fluid flow system (Fig. 1), the heating system comprising:
at least one electric heater (13, Fig. 2) disposed within a fluid flow pathway (Fig. 1); and
a control device (16) including a microprocessor (col. 18 line 66) and configured to receive at least one fluid flow system input (Tgd, col. 25 lines 48-49, Fig. 2, eq. 10-1; TO2 is input to 10-2) and at least one heater input (Tht(k)-T’A(k) is radiation term in 10-2, col. 28 lines 56-64), the at least one fluid flow system input including a mass flow rate of the fluid flow system, a fluid inlet temperature (Tgd is flow temperature in passageway 3d upstream of heater in sensor 8, col. 25 lines 48-49 and Fig. 2), an outlet temperature, or combination thereof;
wherein the control device is configured to determine a temperature of the at least one electric heater (Tht, col. 27 line 59) based on a model (system of equations in cols. 20-28), the at least one fluid flow system input (Tgd, col. 25 lines 48-49, Fig. 2, eq. 10-1; TO2 is input to 10-2), and the at least one heater input (Tht(k)-T’A(k) is radiation term in 10-2, col. 28 lines 56-64), wherein the control device is configured to provide power to the at least one electric heater based on the temperature of the at least one electric heater (col. 47 lines 58-60).
A review of the specification has not returned a special definition for the claim term “emissivity.” Therefore, the common definition has been used. OED defines ‘emissivity’ as “emissivity of a surface is the ratio of its emissive power to that of a black body for a given wavelength and at the same temperature” which is noted to be consistent with Applicant’s use of the term in the specification at pg. 22 line 5. This interpretation of the limitation is further supported by the recitation in the claim that the emissivity is a physical characteristic.
The prior art fails to teach or render obvious the claim limitation “the at least one heater input includes at least one physical characteristic of the heating system, wherein the at least one physical characteristic includes a resistance wire diameter, a heater insulation thickness, a heater sheath thickness, conductivity, a specific heat and density of the material of the heater, an emissivity of the heater and exhaust fluid flow pathway, or combinations thereof” in the manner defined in instant amended claim 15.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555. The examiner can normally be reached M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747